

113 HR 301 : To provide for the establishment of the Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia.
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 301IN THE SENATE OF THE UNITED STATESSeptember 19, 2013Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo provide for the establishment of the Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia.1.FindingsCongress finds the following:(1)More than 500 Baha'is in Iran have been arbitrarily arrested since 2005. Roughly 100 Baha'is are presently imprisoned because of their religious beliefs.(2)In May 2010, suspected terrorists attacked two mosques in Pakistan belonging to the Ah­mad­diya minority Muslim sect, killing at least 80 people. Ahmadis consider themselves Muslim, but Pakistani law does not recognize them as such.(3)Said Musa, an Afghan Christian convert, was arrested in May 2010 on charges of apostasy, a crime which can carry the death sentence, and was released in February 2011 only after sustained international pressure.(4)On October 31, 2010, gunmen laid siege on Our Lady of Salvation Church in Baghdad, Iraq, killing at least 52 police and worshipers, including two priests, making it the worst massacre of Iraqi Christians since 2003.(5)Iraq’s ancient and once vibrant Christian population that numbered an estimated 1,500,000 out of a total population in Iraq of 30,000,000 in 2003 has been reduced by at least one half, due in significant part to Christians fleeing the violence.(6)In November 2010, a Pakistani court sentenced Aasia Bibi, a Christian mother of five, to death under the country’s blasphemy law for insulting the Prophet Muhammad.(7)Since early 2011, violent sectarian attacks targeting Coptic Orthodox Christians and their property increased significantly, resulting in nearly 100 deaths, mostly Coptic Christians, surpassing the death toll of the 10 previous years combined.(8)In Egypt, with the ascent of the Muslim Brotherhood, Coptic Christians, numbering 8 to 10 million, have been under increased threat and many are reported to have fled the country during former President Mohamed Morsi’s rule.(9)On March 2, 2011, Pakistani Federal Minorities Minister Shahbaz Bhatti, the only Christian member of the Cabinet, who was outspoken in his opposition to Pakistan’s blasphemy laws was assassinated by extremists.(10)The former Special Envoy to Monitor and Combat Anti-Semitism, Hannah Rosenthal, has noted that Holocaust glorification is especially virulent in Middle Eastern media, some of which is state-owned and operated, which calls for a new Holocaust to finish the job.(11)In the midst of a devastating civil war, Syrian Christians and other religious minorities, which comprise roughly 10 percent of the population, are particularly vulnerable lacking their own militias and regional protectors.(12)Many of these ancient faith communities are being forced to flee the lands which they have inhabited for centuries.(13)The United States Commission on International Religious Freedom has recommended that Egypt, Tajikistan, Iran, Iraq, Pakistan, Saudi Arabia, Turkmenistan, and Uzbekistan be designated by the Department of State as Countries of Particular Concern in accordance with the International Religious Freedom Act of 1998.(14)The situation on the ground in the region continues to develop rapidly and the United States Government needs an individual who can respond in kind and focus on the critical situation of religious minorities in these countries.(15)There are historical precedents, including the Special Envoy to Monitor and Combat Anti-Semitism, the Special Envoy for North Korea Human Rights Issues, and the South Sudan and Sudan Special Envoy, for the Department of State, either as a result of legislative mandate or initiative of the Secretary of State, to create positions with a targeted focus on an area or issue of recognized import.2.Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia(a)AppointmentThe President shall appoint a Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia (in this Act referred to as the Special Envoy) within the Department of State.(b)QualificationsThe Special Envoy should be a person of recognized distinction in the field of human rights and religious freedom and with expertise in the Near East and South Central Asia regions. The Special Envoy shall have the rank of ambassador and shall hold the office at the pleasure of the President.(c)ProhibitionThe person appointed as Special Envoy may not hold any other position of Federal employment for the period of time during which the person holds the position of Special Envoy.3.Duties(a)In generalThe Special Envoy shall carry out the following duties:(1)Promote the right of religious freedom of religious minorities in the countries of the Near East and the countries of South Central Asia, denounce the violation of such right, and recommend appropriate responses by the United States Government when such right is violated.(2)Monitor and combat acts of religious intolerance and incitement targeted against religious minorities in the countries of the Near East and the countries of South Central Asia.(3)Work to ensure that the unique needs of religious minority communities in the countries of the Near East and the countries of South Central Asia are addressed, including the economic and security needs of such communities to the extent that such needs are directly tied to religious-based discrimination and persecution.(4)Work with foreign governments of the countries of the Near East and the countries of South Central Asia to address laws that are inherently discriminatory toward religious minority communities in such countries.(5)Coordinate and assist in the preparation of that portion of the report required by sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)) relating to the nature and extent of religious freedom of religious minorities in the countries of the Near East and the countries of South Central Asia.(6)Coordinate and assist in the preparation of that portion of the report required by section 102(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)) relating to the nature and extent of religious freedom of religious minorities in the countries of the Near East and the countries of South Central Asia.(b)CoordinationIn carrying out the duties under subsection (a), the Special Envoy shall, to the maximum extent practicable, coordinate with the Bureau of Population, Refugees and Migration of the Department of State, the Ambassador at Large for International Religious Freedom, the United States Commission on International Religious Freedom, and other relevant Federal agencies and officials.4.Diplomatic representationSubject to the direction of the President and the Secretary of State, the Special Envoy is authorized to represent the United States in matters and cases relevant to religious freedom in the countries of the Near East and the countries of South Central Asia in—(1)contacts with foreign governments, intergovernmental organizations, and specialized agencies of the United Nations, the Organization of Security and Cooperation in Europe, and other international organizations of which the United States is a member; and(2)multilateral conferences and meetings relevant to religious freedom in the countries of the Near East and the countries of South Central Asia.5.Priority countries and consultation(a)Priority countriesIn carrying out this Act, the Special Envoy shall give priority to programs, projects, and activities for Egypt, Iran, Iraq, Afghanistan, and Pakistan.(b)ConsultationThe Special Envoy shall consult with domestic and international nongovernmental organizations and multilateral organizations and institutions, as the Special Envoy considers appropriate to fulfill the purposes of this Act.6.Funding(a)In generalOf the amounts made available for Diplomatic and Consular Programs for fiscal years 2014 through 2018, $1,000,000 is authorized to be appropriated for each such fiscal year to carry out the provisions of this Act.(b)Funding offsetTo offset the costs to be incurred by the Department of State to carry out the provisions of this Act for fiscal years 2014 through 2018, the Secretary of State shall eliminate such positions within the Department of State, unless otherwise authorized or required by law, as the Secretary determines to be necessary to fully offset such costs.(c)LimitationNo additional funds are authorized to be appropriated for Diplomatic and Consular Programs to carry out the provisions of this Act.7.SunsetThis Act shall cease to be effective beginning on October 1, 2018.Passed the House of Representatives September 18, 2013.Karen L. Haas,Clerk